Citation Nr: 1647257	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  11-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1995 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoake, Virginia.

On his VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge.  A Travel Board hearing was scheduled for June 8, 2011.  The Veteran failed to appear for that hearing.  A postponement was neither requested nor granted, and the Veteran has not asserted any good cause for missing the hearing, nor has he requested a rescheduling of the hearing.  Under these circumstances, VA considers the hearing request to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board previously remanded the case in July 2012 for further development.  The matter is again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran contends that he has PTSD as a result of in-service personal assault and harassment. 

The Veteran was afforded a VA examination in February 2016 in accordance with the directives of the July 2012 Board remand.  The Veteran reported multiple incidents of racial harassment while in service, including an assault by other servicemen.  He described one incident in particular in which three men trashed his room and jumped him.  He stated that he was "knocked out" and found by his first sergeant the next morning.  He reported that she sent him to community mental health for treatment to deal with his anger.  The Veteran reported counseling with Dr. C. M., a psychologist at the Community Mental Health Center at Ft. Leavenworth, for three to four months.  The Veteran stated that his performance declined during the harassment but his performance evaluations stayed positive.  He reported that this harassment caused him to become very stressed out and depressed.  He reported that he experienced suicidal ideation at this time.  He stated that his sergeant ultimately removed him from barracks and sent him to live with another sergeant in the company.  Although he denied any other physical attacks, he indicated that he felt like he was "always getting messed with."  The Veteran was discharged early from service due to an indictment from an arrest that took place before he joined the service, which he failed to disclose on his enlistment paperwork. 

The February 2016 VA examiner found that while the Veteran reported problems that could be consistent with a diagnosis of PTSD, credible evidence substantiating events reported by the Veteran was absent from his military record, thus preventing the examiner from rendering a diagnosis of PTSD.  The examiner noted, and the Board agrees, that the Veteran's claims file is missing several documents that could aid in diagnosing the Veteran, such as complete mental health treatment notes and performance evaluations.

In this regard, the Board observes that the July 2012 remand instructed the AOJ to obtain complete copies of the Veteran's service records.  While the RO conducted records requests through the Defense Personnel Records Information Retrieval System and the Adjutant General Directorate (TAGD) Army Personnel Records Division, the RO failed to follow up on information from the TAGD Army Personnel Records Division that the Veteran had a record located at the National Personnel Records Center (NPRC).  See August 2012 email correspondence.  Although it is possible that this referenced record may pertain to records already received by the RO, it is unclear whether there may still be potentially outstanding records located at the NPRC.  Therefore, in light of the additional information provided during the February 2016 examination and the notification regarding an outstanding record located at the NPRC, a remand is necessary to obtain any of the Veteran's outstanding service records located at the NPRC.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the RO should also attempt to contact the Community Mental Health Center at Ft. Leavenworth directly to attempt to obtain the identified mental health counseling records from Dr. C. M. dated in 1995 and 1996.
  
Next, the Veteran's report of medical history during his February 2016 VA examination also suggests that there may be outstanding private treatment records that are relevant to his claim.  The Veteran reported seeing a private sector psychiatrist for six months following his divorce, during which time he was prescribed Sertraline and other medication.  While on remand, the Veteran should be given the opportunity to adequately identify these outstanding private treatment records and for VA to make reasonable efforts to obtain them.

With respect to the diagnostic criteria used during the February 2016 examination, the Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  

The RO certified the Veteran's appeal to the Board in May 2011 and the July 2012 Board remand instructed the examiner to provide a diagnosis of PTSD in accordance with DSM-IV.  However, the February 2016 VA examiner used the DSM-5 guidelines in formulating the opinion that the Veteran did not have a current diagnosis of PTSD and did have a diagnosis of General Anxiety Disorder that did not "appear to be related to his military experiences."  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, remand is warranted for an addendum opinion in which the DSM-IV criteria is utilized.  See Stegall v. West, 11 Vet. App. 268 (1998).  The examiner should specifically determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service, and in particular, whether he currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due to an in-service personal assault and harassment.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and request that they provide a completed VA 21-4142 release that identifies the name, address, and approximate dates of treatment for the private treatment records from the psychiatrist that treated the Veteran for six months following his divorce as identified during the February 2016 VA examination.  The RO should attempt to obtain these records, and, if possible, associate them with the claims folder.

2. Contact the NPRC and request that a search be conducted for any records pertaining to the Veteran from January 1995 to March 1996.

Contact the Ft. Leavenworth Community Mental Health Center directly to attempt to obtain the identified mental health counseling records from Dr. C. M. dated in 1995 and 1996.

3. Based on any additional responses from the Veteran or evidence received, conduct any additional development deemed necessary. 

4. After completing the above development, return the claims file to the VA examiner who conducted the Veteran's February 2016 VA examination.  The claims file, including a copy of this remand, must be made available to the examiner.  If the February 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  After a review of the record, the examiner must:

(a) Determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD and/or General Anxiety Disorder at any time during the pendency of the appeal (since 2010 to the present).

b) If a diagnosis of PTSD is warranted, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such diagnosis is related to an in-service personal assault and harassment. 

The examiner is to note and address any credible behavioral markers in service, to include the in-service treatment record dated in December 1995 diagnosing a major depressive episode related to a possible legal action with reported symptoms of irritability, anger, depression, and suicidal and homicidal ideations.

c) For each acquired psychiatric disorder identified (other than PTSD), to include General Anxiety Disorder, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder was either incurred in, or is otherwise related to the Veteran's active duty service, to include his reports of assault and harassment in service. 

The examiner should specifically note and address the in-service treatment record dated in December 1995 diagnosing a major depressive episode related to a possible legal action with reported symptoms of irritability, anger, depression, and suicidal and homicidal ideations. 

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After the above development has been completed, and any other additional development deemed necessary, readjudicate the claim. If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



